Fellows, J.
{dissenting). In Poes v. Buick Motor Co., 207 Mich, 591 (handed down December 22, 1919), we held, that there was no provision either in the law or the rules of the industrial accident board permitting the board to grant rehearings. On the same day we handed down an opinion in Diebel v. Construction Co., 207 Mich. 618, to the same effect. In the latter case it was claimed that compensation was being paid and was required to be paid by the wrong insurance company. In the instant case an award was made by the committee of arbitration on March 6, 1916, to Jacob Byle, as dependent; he was the sole applicant; an appeal was taken from this award but was abandoned, and on May 19, 1916, an order was made by the industrial accident board affirming such award. The proceedings here under review amount to a rehearing and a finding that Jacob Byie was not the sole dependent as found and fixed by the award of March 6, 1916, but that others were also dependent. However equitable *646it may be to re-open this case and make a new and different award from the one entered some three years before, I do not think it may be done consistent with our holding’s in the cases cited. For this reason I dissent from the conclusion reached by my brothers.
Steere and Sharpe, JJ., concurred with Fellows, J.
Justice Kuhn took no part in this decision.